COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Kelsey and Senior Judge Hodges


SONJI D. FAULKNER
                                                                MEMORANDUM OPINION*
v.     Record No. 2586-04-4                                         PER CURIAM
                                                                   MARCH 1, 2005
CHUGACH DEVELOPMENT CORPORATION AND
 ZURICH AMERICAN INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Andrew S. Kasmer; Kira A. Ligato; Chasen & Boscolo, Chartered,
                 on brief), for appellant.

                 (Iris W. Redmond; Midkiff, Muncie & Ross, P.C., on brief), for
                 appellees.


       Sonji Faulkner appeals a decision of the Workers’ Compensation Commission finding

that she failed to prove that her bilateral carpal tunnel syndrome constituted either a compensable

injury by accident or a compensable ordinary disease of life. We have reviewed the record and

the commission’s opinion and find no reversible error. Accordingly, we affirm for the reasons

stated by the commission in its final opinion. See Faulkner v. Chugach Development Corp.,

VWC File No. 211-29-49 (Sept. 7, 2004). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.